DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cap" in lines 12 and 15.  There is insufficient antecedent basis for this limitation in the claim and this appears to be an error for –the threaded cap--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warby et al. (US 6,047,818) which discloses the claimed invention as shown in figures 1 and 9-11:
In re claim 1: A container 1, comprising: a first vessel 2 comprising: a first cavity 3 configured to contain a first fluid 4; and a top region that defines a first outlet 5, the top region including an outer surface having engagement threads 14; a second vessel 7 configured to be retained within the first vessel 2 by an interference 25/26/27 along an outer surface of the second vessel 7, the second vessel 7 comprising: a second cavity (cavity of 7) configured to contain a second fluid (fluid shown in cavity of 7) out of fluid communication with the first fluid (see figure 1 or 7); and a top region that defines a second outlet 10; a threaded cap 6 having an annular channel (channel between 21 and the outer cap skirt wall of 6); and a seal (seal wall 8) located in the annular channel of the threaded cap 6, wherein in a first configuration the top region of the first vessel 2 and the top region of the second vessel 7 are each in sealing engagement with the seal (seal wall 8), and in a second configuration the second vessel 7 is completely separated from the threaded cap 6, and wherein axial removal of the threaded cap 6 causes the second vessel 7 to be released from the first configuration to the second configuration (see figure 1 and 9-11).  

In re claim 3: in the first configuration the second vessel 7 is suspended within the first vessel 2 by an interference fit 25/26/27 with the threaded cap 6 (see figure 1 and 9-11).     
In re claim 4: the second vessel 7 is fully sealed by engagement with the seal (seal wall 8) within the threaded cap 6 (see figure 1 and 9-11).      
In re claim 5: the threaded cap comprises an annular protrusion 21, and when in the first configuration the annular protrusion 21 is located at least partially within the first vessel 2 and the second vessel 7 (see figure 1, 4 and 9-11).     
In re claim 12:  A container 1 comprising: a first vessel 2 comprising: a first cavity 3, and a top region that defines an opening 5 and includes first threads 14 along an outer surface of the first vessel 2; and a cap 6 comprising: a first annular protrusion 21 extending towards an interior of the first cavity 3 when the cap 6 is installed on the first vessel 5; a second annular protrusion (skirt of 6) extending parallel with the first annular protrusion 21, the second annular protrusion (skirt of 6) having second threads 15 along an inner surface of the second annular protrusion (skirt of 6), the second threads 15 configured to engage with the first threads 14; and22Attorney Docket No. 45447-0002001 a second vessel 7 configured to be accommodated within the first vessel 2, the second vessel 7 comprising: an attachment means (rim flange of 10) configured to secure the second vessel 7 to the cap 6, and a retention means 25/26/27 configured to retain (capable of retaining) the second vessel 7 within the first vessel 2 when the cap 6 is removed from the first vessel 7 ; and an annular seal (inner seal wall surface of 8) located within the cap 6, the annular seal 
In re claim 19: A method of storing and mixing beverage components comprising:  23Attorney Docket No. 45447-0002001storing a first beverage component within a first vessel 2, the first vessel 2 sealingly engaged with a seal of a cap 6; and storing a second beverage component in a second vessel 7 out of fluid communication with the first vessel 2, wherein the second vessel 7 is located within the first vessel 2 and sealingly engaged with the seal of the cap 6 (see figure 1 and 9-11).         
In re claim 20: releasing the second vessel 7 into the first vessel 2 when the cap 6 is removed from the first vessel 2 (see figure 1 and 9-11).       
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warby et al. (US 6,047,818) in view of Samuel et al. (EP 0 233 414 A1).   Warby et al. discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Samuel et al.:

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container materials of Warby et al. with the materials suggested by Samuel et al. in order to provide proper containment for the liquid that is being stored within. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warby et al. (US 6,047,818) in view of Barrett (US 4,776,972). Warby et al. discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Barrett:
In re claims 9 and 14: the cap is made of a first material (plastic)(col.3, ll.62-63) and the first vessel is made of a second material (glass) (col.4, ll.27-32), and the first material is softer than the second material.  
In re claims 10 and 15: the first vessel is made of a first material (plastic) (col.4, ll.27-32) and the second vessel is made of a second material (glass) (col.4, ll.24-26), and the first material is softer than the second material.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container materials of Warby et al. with the materials suggested by Barrett in order to provide proper containment for the liquid that In re Leshin, 125 USPQ 416.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warby et al. (US 6,047,818) in view of Kito et al. (JP 559557 B1). Warby et al. discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Kito et al.:
In re claims 11 and 18: wherein in the first configuration 1-2 the first vessel 1-1 contains a non-alcoholic liquid (soft drink) and the second vessel 2-1 contain an alcoholic liquid 2-3 (see abstract translation by Derwent below and figure 1 of Kito et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the liquid components of Warby et al. with the alcoholic and non-alcoholic liquids minutes as taught by Kito et al. in order to provide the desired liquid combination for a consumer (see abstract translation by Derwent below and figure 1 of Kito et al.).
“BASIC-ABSTRACT: Cocktail-based-packed drink comprises (a) high concentration-drink for drink preparation with an alcohol concentration of 12-95%mass and (b) dilution drink-drink preparation which consists of the low concentration -drink solution or drink solution for mixing and diluting high concentration –drink”

 
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for additional prior art references that reach and suggest the structural limitation as claimed and disclosed in the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735